SENTENCIA
(EN RECONSIDERACIÓN)
Solicitó la parte demandada la reconsideración de la sentencia dictada por este Tribunal revocando la del tribunal de instancia y declarando con lugar la demanda. Acce-dimos a reconsiderar aquella parte de la misma que fija el por ciento de responsabilidad atribuible al causante de los demandantes. Oídas las partes sobre este extremo y con-sideradas las circunstancias presentes, se modifica la sen-tencia en el sentido de atribuirle al causante de los deman-dantes un 50% de responsabilidad. Como consecuencia se modifica la sentencia en el sentido de condenar a Edwin V. Goss a pagar por concepto de daños y perjuicios a la parte demandante la suma final de cien mil dólares ($100,000.00) a distribuirse así: para la demandante Georgina Prieto la cantidad de $12,500 y el remanente de $87,500 por partes iguales para los cuatro hijos codemandantes Georgina María, Celia María, Héctor y José Ramón de apellidos Piñero Prieto.
En cuanto a todos los otros pronunciamientos se ratifica nuestra sentencia de 12 de febrero de 1970.
El Juez Presidente Señor Negrón Fernández no intervino al igual que el Juez Asociado Señor Santana Becerra.
El Juez Asociado Señor Pérez Pimentel disiente por en-tender que no debe atribuírsele negligencia alguna al cau-sante de los demandantes. El Juez Asociado Señor Hernández Matos se ratifica en su posición de que sólo debe atribuirse un 30% de negligencia.
Así lo pronunció y manda el Tribunal y certifica el Secretario.